Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 15, 2020 has been entered.

Response to Arguments
3.   	 Applicant's arguments filed December 15, 2021 have been fully considered and are persuasive.  
4.    	Applicant argues that the newly added limitation “wherein the beam indication includes an indicator of SSB (SS Block) or CSI-RS (Channel State Information Reference Signal) and a cell index indicating that the beam indication is for the SCell”, is not taught by the previously cited prior art.  In light of recent amendments, an additional prior art search has been performed, whereby the results are utilized in the rejection that follows.



Claim Rejections - 35 USC §103
5.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new round of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.    	The following is a quotation of 35 U.S.C. 103 which forms the basis for
all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 2345which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.    	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8. 	Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US PGPUB 20190253128) in view of Liu et al (US PGPUB 20170142751) and Deenoo et al (USPGPUB 2020/0374960.)
 Regarding claim 1, 6 and 11, Moon et al disclose A method for a UE (User Equipment) configured with at least two serving cells, including a PCell (Primary Cell) which is activated and an SCell (Secondary Cell) which is deactivated (see Table 00002), PCell and PCell) comprising:
receiving, by the UE, a beam indication by a MAC control element via the PCell. wherein the beam indication includes a cell index and the beam indication is used to derive at least one beam to be used in the SCell (see Figure 1, 2A, 2B, Table 0005, para: 0020, MAC field indication/information, UE receives beam reference); and using, by the UE, at least one beam for a DL (Downlink) transmission or an UL (Uplink) transmission in the SCell (see para: 0543, beam base station, PUCCH) Moon et al further teaches processors, controllers and memory which are directly or indirectly coupled together (see para: 0519, 0522 and 0523.)
Although Moon et al fail to disclose receive, by the UE, an SCell activation/deactivation MAC (Medium Access Control) control element to activate the SCell, activating, by the UE, the SCell based on the SCell activation/deactivation MAC control element; in analogous art, LIU et al teaches; receive, receiving by the UE, an SCell activation/deactivation MAC (Medium Access Control) control element to activate the SCell (see para: 0077, 0078, acceptance of SCell activate/deactivate 


MAC-CE); activate the SCell based on the SCell activation/deactivation MAC control element (see para; 0077, 0078, acceptance of SCell activate/deactivate MAC-CE.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date would have been motivated to implement receive an SCell activation/deactivation MAC (Medium Access Control) control element to activate the SCell, activate the SCell based on the SCell activation/deactivation MAC control element as taught by Liu et al with the teachings of Moon et al for the purpose of further managing and determining beams in a wireless communication system.
Although Moon et al and Liu et al fail to teach wherein the beam indication includes an indicator of SSB (SS Block) or CSI-RS (Channel State Information Reference Signal) and a cell index indicating that the beam indication is for the SCell, in analogous art, Deenoo et al disclose wherein the beam indication includes an indicator of SSB (SS Block) or CSI-RS (Channel State Information Reference Signal) (see para: 0088, beam indications configuration maybe based on SS block, and/or CSI-RS configuration) and a cell index indicating that the beam indication is for the SCell (see para: 0239, 0244, 0248, 0251, Scell index indication associated with Scell.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the beam indication includes an indicator of SSB (SS Block) or CSI-RS (Channel State Information Reference Signal) and a cell index indicating that the beam indication is for the SCell as taught by Deenoo et al with the combined teachings of Moon et al and Liu et al for the purpose of further managing and determining beams in a wireless communication system.

Regarding claim 2 and 12, Moon et al disclose wherein using the at least one beam for the DL transmission includes monitoring PDCCH (Physical Downlink Control Channel) (see para; 0347, 0503, 0505, UE monitors PDCCH format.)
Regarding claim 3 and 13, Moon et al disclose wherein the UL transmission includes at least one of, scheduling request, reference signal transmission (see para: 0525, 0526, 543, scheduling request and reference signal transmission.)

Regarding claim 5 and 15, Moon et al disclose wherein the at least one beam is network beam(s) or UE beam(s) (see para: 0531, BS beam and network beam information monitored.)

Regarding claim 16, Moon et al disclose a control circuit (see para: 0519, controller); a processor installed in the control circuit (see para: 0519, processor in controller); and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to (see para: 0519, controller with memory and processor utilized to execute programs): configure, by the network node, a UE (User Equipment) with at least two serving cells, including a PCell (Primary Cell) which is activated and SCell (Secondary Cell) which is deactivated (see Figures, 1, 2A, 2B, Table 0005, para: 0105, 0112, cells are added and released for configuration.)
Although Moon et al fail to disclose transmit, by the network node, an SCell activation/deactivation MAC (Medium Access Control) control element to activate 

the SCell, in analogous art, LIU et al teaches; transmit an SCell activation/deactivation MAC (Medium Access Control) control element to activate the SCell (see para: 0077, 0078, transmission of SCell activate/deactivate MAC-CE, also, see para: 0112, UEs network node configured.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date would have been motivated to implement transmit an SCell
activation/deactivation MAC (Medium Access Control element to activate the SCell, activate the SCell based on the SCell activation/deactivation MAC control element as taught by Liu et al with the teachings of Moon et al for the purpose of further managing and determining beams in a wireless communication system.
Although Moon et al and Liu et al fail to teach wherein the beam indication includes an indicator of SSB (SS Block) or CSI-RS (Channel State Information Reference Signal) and a cell index indicating that the beam indication is for the SCell, in analogous art, Deenoo et al disclose wherein the beam indication includes an indicator of SSB (SS Block) or CSI-RS (Channel State Information Reference Signal) (see para: 0088, beam indications configuration maybe based on SS block, and/or CSI-RS configuration) and a cell index indicating that the beam indication is for the SCell (see para: 0239, 0244, 0248, 0251, Scell index indication associated with Scell.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the beam indication includes an indicator of SSB (SS Block) or CSI-RS (Channel State Information Reference Signal) and a cell index indicating that the beam indication is for the SCell as taught by Deenoo et al with 

the combined teachings of Moon et al and Liu et al for the purpose of further managing and determining beams in a wireless communication system.

Regarding claim 7 and 17, Moon et al disclose wherein using the at least one beam for the DL (Downlink) transmission Includes transmitting a PDCCH (Physical Downlink Control Channel) via the at least one beam (see para: 0531, UE monitors PDCCH format, BS beam and network beam information monitored.)

Regarding claim 8 and 18, Moon et al disclose wherein the UL transmission includes at least one of, scheduling request, reference signal transmission (see Fig. 39, para: 0055, 0150, scheduling request and reference signal transmission.)

Regarding claim 10 and 20, Moon et al disclose the at least one beam is network beam(s) or UE beam(s) (see para: 0531, UE monitors PDCCH format, BS beam and network beam information monitored.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467
571-272-3180 
February 5, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467